Case 1:20-cv-06545-LAK Document 30-6 Filed 08/25/20 Page 1 of 32

EXHIBIT 6
Case 1:20-cv-06545-LAK Document 30-6 Filed 08/25/20 Page 2 of 32

80:LE:LL OCOZ/6L/80
LEyLCGHAISH\LSANISGdAN

Splo0e GE paplalA s}jnsei YoIeas
sqof Lie jag giseg sez @D

 

 

 
 

Sui > ut ag*
&
one , IE (Wh ach
= = S pup y ame?
Ms 3 Sip y 2 6?
4s
- pu
Sug 2 Wy
ds 2
Saag 5 ts 3 =
> Sty 5 < 4S sau,
Five,
oo 2
a
a
IF ae 7 =
o 45 day, 3
S
3 ei
v <
4S Yin 2 £ a
i s
FN ail 2
9104 ok Se 9 2

 

sons

 

any aied 2AV NF

-yoajas- jas onAjeuy
Case 1:20-cv-06545-LAK Document 30-6 Filed 08/25/20 Page 3 of 32

Spy0del GE papjalA synsai yoreas

(j284S 6 S25 8ez)puy
(s)promh®40ZOZ/9L/80-0ZOZ/L0/LO -
ajeq
dVIN NO SNIGVY MvHXd -
TWiLWwds

LLE -
aoinos

+TT
sqof LLe 388435 6 ISeQ gEz
 

(“AVMANY ONIdSS 1S

LON Wél) SNOILSSND ANV JI SW T1V9 ISDNAGIAZ ON SSYSDL AVS LNOG'D018 AHL
LNOHSNOYHL GYVSH 3d NVO Wd OL Wdlt WS OL SNL WOYS LHOIN ANSAR ALYYd
GNO1-600 LOd -SNNSAV Z ‘NOILOASHSLNI ‘LASHLS LNVSSAANLS LSSYLS SSOYO
LSIYLS 6 ASV 8€Z ‘NOLLW90T -ALYVd/DISNIW GNOT ‘AdAL ENS -“IWIOHSNWOD
7 SSION “SdAL SIWIND “Wy 9F:60'2 O70z/6Z/2 ‘Alvd Or ‘8ESLZEEO-LLe “#US
9) 3AVD SHOOTYSAO HOIHM ‘SAV GNZ 6EL LY HOO1E SHL

OdvV dalVvD07 WOONdAd AW NI GNOT AYSA SI LNG LASYLS SHL WONS GYvaH

dé LONNVS “Wv00-€ TILNN AVGNOW ONY AVONNS LdaoX4 LHSIN AYSAZ SISNW
QNNOd “AsAVO YSLSIOTD SHL ATIVINYOS ‘ONVONL 34V9 SI LNAWHSINSVLS3-600
Id -SNNSAY @ ‘NOILOASYSLNI <LSSYIS LNVSSAANLS “LSSuLS SsOUd
LASY1LS HLNIN LSVA ez ‘NOILV9OT ‘ALYVA/DISNW GNOT ‘AdAL ENS WIDYAWNWOD
~— CASION “AdAL SINIHD “WY 6E:rzZ:2 Oe0c/6c/L ‘HIV dOPr -8S9lZECO-lLlLE “#HS
“SSOIAMAS LNVAA 1344 WOds NOILLOVNI

ePruyecens GONV ‘ANSS!I ONINYNDSAY LNSL YSAGNN ‘VaYV NaqYvD WOYS SISNW
GG01:600 ‘LOd -ANNSAV @ ‘NOILOSSHSLNI -LASYLS LINVSSAANLS LSSYLS SSONOD
ISSYLS 6 AISVA 8t7@ ‘NOLLY9OT -ALYVA/DISNIN GNOT ‘SdAL ENS “WIOYSWWOO
ath ‘dAL AWIND “Wd 26:99:01 Oz0z/62/4 “SlWd SOP ‘ZZZL8ecO-llLe ‘HHS
N31 WOuSs ASION SISNW

aor: 600 ‘LOd -ANN3AV Z ‘NOILOSSHSLNI ‘LSSYLS LNVSSAANLS S3SYLS SSOND
IFIYLS 6 LSV3 8€% ‘NOILW9071 -ALYVd/DISNW GNOT ‘AdAL ANS “WIOYSINWOD
SION -SdAl AININD “Wd b2-0r:0l Oz0Z/Oe/d “SIV dOPr “ZGELGESO-LLe “#HS

a YISNW GNO7T ONY YALLVHD WO SI SSION SHL “SCISNI SHL NO ONILIVM
A@VaeTVY 31dO0Ad AHL 4430 dOl NO NI 13D OL ONILIVM A1dO3d SZ LNOGY SVH
AHL:600 (LOd -ANNAAV Z ‘NOILOSSHYALNI ‘LASULS LNVSSAANLS LSSYLS SSOUD

. y1sS 6 LISV4 882 ‘NOILW901 -ALYVd/DISNIN GNOT ‘AdAL ENS “WIONSININOD
7 TASION “SdAL SIWIYD “Wd ZE-6S:1l OZOZ/0E/L “AIVG GOP “PEZLZGEEO-LLE “#YS
® “ONITTINE 430 HOVE SHL Lv AAV ONOOSS
oa SI Ldv¥ AW MOGNIM WOOYdsE AW Y3O0NN SI HOIHM HOVE SHL NI SI DISNW
SONVYELNSA LAAYLS Lv GNOT LON GNNOS 'WVE LSVd WLNN NOW/NNS Lda0xS
LB®IN AYSAZ (YaLSIOIO 34VO ATHSWHOS) ONVONL 34VO WOUS SISNW ONIdAINHL
1:600 LOd ‘SNNSAV Z ‘NOILOASHALNI LSSYLS LNVSSAANLS LSISYLS SSOND
LAAYLS 6 LSVA 8&2 ‘NOLLW9O1 ALYVA/IISNW GNOT ‘AdAL ENS “WIOYSWNOD
= = “HdAL AWIND “INV Z€:9°:z 0z0e/1/8 ‘HIV gOf “6ZE90PE0-LlLe “#HS
“NO ONIOSD SVM LWHM 33S OL GNSYSSM

Le LNO LI HDSHS OL LNAM | “ONVH 40 LNO ONILLSAD SI SSION SHL ONY GNSyNSSM
SUDNIS AYSAA ONOT LHOIN TIV SDIAYSS STLLOG HLIM §Mmd GNnoYSYsqaNnn
N% ONIAVH Naaq SVH (LBSY¥LS HL6 3 8€Z) ONVONL S4VO GSTIVS AW YVAN 3sVvd
MAN SHL:600 (Lod -3NN3AV Z ‘NOILOASYSALNI LASYLS LNVSSAANLS 1A341S SSOUD
IGAYLS 6 1SvVa 82 ‘NOILLW9O1 -ALYVA/DISNIN GNOT “AdAL ENS “TWILNSGISSY
: CASION ‘AdAL SWINO “Wd EISELE OZOZ/L/8 “AIVG Or ‘Z96ZLPEO-LLE “#YS
SMOLHOIN SV ONILOV ¥Vd - LNSL YSqQNN SISNW

ofpysco LOd ‘ANN3AV Z :NOLLOSSYSLNI ‘LSSULS INVSSAANILS “LESYLS SSOND
lagayls 6 1SWA 8t¢@ ‘NOILW9071 ‘ALYVd/SISNN GNOT “AdAL ANS “WWIOYSWWOD
~ SBSION ‘AdAL SIND -INd 65:80:11 OZ0¢/r/8 ‘Alva gOr ‘SsOgg9reo-lle “#YS
G3SO19 SMOCNIM HLIM N3AR SLV1 LNA (SNOLLVYSIA) L153

QNV QYVSH 38 NVO “SAVG HYOM ONIGNTONI AVGAYSAS 'SCISLNO LNSL NI SISNW
GNO1600 ‘LOd ‘ANNSAV Z ‘NOILOASYSLNI LSSYLS LNVSSAANLS ‘LSSYLS SSOND
4331S 6 ISV4 8€2 ‘NOILV9O1 -ALYVd/DISNW GNOT ‘AdAL ANS AWIOYSWNWOD
7 SSION “SdAL SIND “Wd S:9S:0L Oz0z/S/8 “AlVd SOP ‘LZ668PE0-LLE “HUS
uondiusseq

600

600

600

600

600

600

600

600

600
pouldald

Oc0Z/62/L0 G3M
8¢-Fb-20 OcOZ/6c/L0 GAM

OZO0z/62/L0 GAM
OF:¥e:20 OZOZ/6Z/Z0 GAM

OcOz/6c/Z0 GAM
L¥:69-2¢ O¢O0Z/62/20 GAM

Ocod/0e/Z0 YNHL
9e-2P:ee OCOZ/OE/L0 YNHL

Oz0dz/08/20 YNHL
L¥-69:€¢ OcOZ/0E/20 YNHL

OcO0e/LO/20 LVS
ce:9F:20 00e/LO/80. IVS

O¢0d/LO/80 LVS
PL-€v-€S OCOZ/LO/8O LVS

0202/70/80 SANL
SbLL:€¢ O¢0¢/rO/80 SANL

Oz0z/SO/80 GAM
9S:6S:2¢ 0c0c/S0/80 GAM

:peyoday
:pauNnssO

:papoday
:palnsIQ

:papoday
1paiins9Q

ipayodsay
:pssn3s9Q

7peyodey
:pauNnI9Q

:peyoday
:PaUNIIO

‘pepoday
{pens9Q

:papoday
:PalINDDO

:peyoday
7pauNnI9O

ajeq

LLE

LLE

LLE

LLe

LLE

LLE

LLE

LLE

LLE
adAl yuaag

SpPl0de1 GE peplaiA s}jnseu yoseas

sqof LL¢ JeaN1S 6 ISBT geez
 

‘0018

FTIOHM NI GYWSH SISNIN HLIM LNAL SdISLNO YSGNN GSAVId NMOL GS99VuY “LS
H16 382 NO éAVD HSLSIONID WOdS LHOIN AYSAR SYSNVAdS ONOYLS HLIM ALYVd
AAWT'600 -LOd ‘SNNSAV @ ‘NOILOASYHSLNI -LSSYLS LNVSSAANLS LSSYLS SSOUD
ISSY1S 6 LSWA 8€¢ ‘NOLLV9OT -ALYVd/DISNW GNOT ‘SdAL ENS “WILNAGISSY
- GSION “SdAL SIND ‘WY 0S:20:2L Oz0z/e7/2 “SIV GOP “66866ZE0-LLE -#YS
LO ‘0018 SYILNA NI GYVSH NMOLSVOOVY
OMAVId SYHSHVadS HLIM LNSL Ad GaYsAO0D N3GYVYD YHOOGLNO NI OISNW
CKO1600 Lod ‘SNNSAV Z ‘NOILOASYSLNI ‘LSSYHLS LNVSSAANLS LASYLS SSOYD
JOAY1S 6 ISVA 8€¢ ‘NOILVOO1 -ALYVd/DISNW GNOT ‘3dAL SNS ‘IWIOHAININOD
—GSION ‘ddAL SWINOD “WY 65:81:21 O7c0z/e7/2 “BIW GOP ‘OS666ZE0-LLE “HHS
SISNW

ctO7: 600 ‘LOd -3NN3AV 2 :NOILOSSHSLNI -LSSYLS LNVSSAAN.LS 4LA5e1S SSOUD
ISHS 6 LSWA 8€¢ ‘NOILVOO7 -ALYVd/DISNW GNOT ‘SdAL ans WIDHSWINOD
~SSSION “AdAL SWIND ‘Wd 22:0S:01 OZOZ/ET/Z “AIVG GOP ‘LPOLLESO-LLE “HS
NOSVW3Y NMONMUNN NV 804

3gn0d Wows NOILOV OND0O1d SHL SSOYDV GHVSH - LHOIN AYSAS DISNIW aNd
OfiO1:600 LOd -ANNSAV Z@ ‘NOILOASYSLNI ‘LSSYLS LNVSSAANLS LSSYLS SSOND
LSBYLS 6 ISVA 8&2 ‘NOLLY9O1 ‘ALYVd/DISNW GNOT ‘AdAL SNS ‘WIDYSWNOD
_ win “AdAL SWIND “Wd OF-PE LL OZOZ/ET/Z TAIVG GOP “P/PLLSSO-LLe -#US
YSHLOHOWS AO dOl NO AGOSAYAAS

Stoete WIDOS ON CNV ONIALYVd 31dO3d HLIM SYOOCNI GSLVALLOV ATINA
SIG@INTD LHOIN V-600 -LOd -3NNSAV Z ‘NOILOSASYALNI -LASYLS LNVSSAANLS LSSYLS
YD LASY1s 6 ASWA 8&2 ‘NOILVDO1 -LSS GSSN39I1 - SHNOH YALsAV ‘SdAL
Ss “ONINNING “SdAL SINISO WY ZE9L'S OZOz/Pe/L -31Vvd Or -68SZLECO-LLE “HS
“LASYLS HL6 3 8e¢ S| AAVD

32. Ol SSSYXOQY SHL “SISNI AHL AW1d ASHL SYSHM VAN OllWd NSdO NV SAVH
ASH. (A0IS LASYLS FHL NO JISVSOILON SV LON LNG) SNITTING SH 40 JaIs yvay
se NO QNOT ATIVIDAdSA SI LI “SDISNW GNOT ATIVSY ONIAVId SI SAV YSALSIOTO
YW SHL:600 ‘LOd “ANNSAV Z@ ‘NOILOASHALNI ‘LASYLS LNVSSAANLS LAAFNLS SSOND
LAAYLS 6 LISWA 8€¢ ‘NOILV9DO7 -ALYVd/SISNW GNOT ‘AdAL ANS ‘WIONSIWWOO
: wercN "AdAL SWIMS Wd 29:@2:1b O¢0e/re/2 “SIV dOPr ‘ySeZZeeo-LlLe “#YS
“ASNOH SIH NI SI LISVGNO1 SW LON SI LaSuLs

aL WOds ASION SHL SONIS STSSIDSC AHL AYNSVSW GNV SSNOH SIH OL OD OL
ANDANOS SLNVM 3H “8N19 V WOdd SSION V LNOSY LNIVIdWOOS OL SINYVM YSTIVO
igels LOd -ANNAAV Z ‘NOILOSSYSLNI -LSSYLS LNVSSAANLS 1Laauls SSOud9
YLs 6 LSVA 8&2 ‘NOILV907 -ALYVd/DISNW GNOT ‘AdAL ENS “IWIOHSININOD

yi ee ‘SdAL SININOD WY 22-92% Oz0z/SZ/2 ‘3ivG Or ‘P68PZSCO-LLE “HHS
“ASNOH SIH NI SI LI SV GNO1 SV LON SI LSSyu1s

a4 WOws ASION SHL SONIS STSEIOS0 SHL JYNSVAW GNV SSNOH SIH OL O95 OL
SNDAWOS SLNWM 3H ‘8N19 V WOUS SSION ¥ LNOSV LNIVIdWOO OL SINYM YaTIVD
FHL:600 iLOd -ANNZAV @ ‘NOILOSSYSLNI LSSYLS LNVSSAANLS LSSYLS SSONO
-LAAYLS 6 AISWA 8€% ‘NOLLW901 -ALYVd/DISNW GNOT ‘AdAL ENS ‘WIOYSWWOO
7 _SSION “SdAL SWINO “WV €r9¢:% O%0z/SZ/2 “AlWd GOP ‘L96PZEEO-LLE “HHS
“ASNOH SIH NISI.LISV GNO1SV LON SI LASYLS

SHL WOdSs SSION SHL ADONIS STSEI94d0 SHL SYNSVAIW GNV SSNOH SIH OL OD OL
ANOSZWOS SLNVM 3H “8N19 ¥ WOdS ASION ¥ LNOAV LNIVIdWOD OL SLNYM Y3aTIVO
SHL:600 LOd ‘ANNSAV Z :‘NOILOSSYSLNI ‘LBSYLS LNVSSAANLS ‘LSSYLS SSOND
‘-LAAYLS 6 LSWA 8€2 ‘NOLLVDO1 -ALYVd/DISNW GNOT ‘SdAL ENS WIOYSWNOO
- ZSION <AdAL AWIND “WV 22-0F'2 OZ0z/SZ/L “Alvd Or ‘r66PZECO-LLe “#HUS

600

600

600

600

600:

600

600

600

600

OZOZ/Ec/L0
Ze-¥L-00 Oc0e/E7/20

OcOd/Ec/Z0
95:12:00 O2Oc/e7/40

O<Oc/Ee/Z0
9E:ES:7¢ OZOT/EC/L0

OzOz/Ez/L£O
Le-8-€¢ OcOc/Ec/Z0

YNHl
NHL

anH
YOHL

YN
YNHL

YAH
YNHL

Oc0e/re/20 Ilys
€€:91-€0 OZO0d/Pe/20 IHS

O¢0e/Pe/Z0 IYA
SO:ve-€¢ O<Od/P2/Z0 Ids

Oc0d/Se/z0 LVS
VL:SE:20 O20e/Se/Z0 IWS

Oc0d/Se/Z0 LYS
8e:6€:20 OO/Sc/L0 LVS

O20¢/Se/L0 LVS
9t:27:20 OZOC/SC/L0 LVS

ipayioday
:peunss9

:papioday
{pelnsoQ

:papoday
:Pans9Q

:payoday
:pans9Q

‘payodey
:pans9Q,

ipoyoday
pando

:paepoday
{PeUuNnd9Q

:popoday
7peuns99

‘payoday
:PalINDIO

LLE

LLE

LLE

LLE

LLe

LLE

LLE

LLE

LLE
 

NVO 1-600 LOd -SNNSAV Z ‘NOILOASHYSLNI LSSYLS LNVSSAANLS LASNLS SSOND
LASYHLS 6 = =LSWA 8EZ ‘NOILVDOT ‘ALYVd/DISNW GNOT “AdAL ENS SIWIDYSWWOD
-_ ASION ‘SdAL SININD ‘Wd LPSrOL OZOZ/8L/2 “SIV Or ‘99PLSGZE0-LLE -#yS
YV¢d WOYSs

SISNW:600 ‘LOd ‘ANN3AV @ ‘NOILOASHALNI LSSYLS LNVSSAANLS LSGeayuLS SSOND
1FSYLS 6 = LSVA 8EZ ‘NOILVOOT “ALYWA/DISNIN GNOT “AdAL SNS SIVIONSWINOD
7 _SSION “SdAl SIND “Wd Z2:LeLL OZOZ/SL/A “SlWwd Or ‘Z8PZSZEO-LLE HRS
N LHOIN AVOSYNHL SONIS

LPDIN AYSAR GSNaddVH LASSYLS SHL WOYS GNOT ATIVSY LON SI LI aSnvoazg
LPWLavdd¥ SIH NI SNIGVSY ASION SHL LED OL YSSS5Yd GINOM ANY DISNW
C¥901:600 Lod ‘ANNAAV Z ‘NOILOASHSLNI ‘LSSYLS LNVSSAANLS LBaYNLS SSONO
IMIS 6 ISVA 8&Z :‘NOLLVDOT ‘ALYVd/DISAW GNOT ‘SdAL SNS TWIDYAWINOD
- GISION “SdAL SWINO “WY 85:29:27 OZOZ/6L/Z “SIV GOP ‘OELPSZEO-LLE “HHS
oO. SISNW Yva

QA01-600 :LOd -ANNBAV Z ‘NOILOASYALNI ‘LSSYLS LNVSSAANLS SSMS ssouo
IGSYIS 6 ILSVA 8€% ‘NOLWOOT ‘ALYVd/DISNIN GNOT “AdAL SNS “WWIOYHSWIWOD
“UHSION “SdAL SININD ‘WY LE:P0:L OZOZ/6I/Z “ALVG SOP ‘s9epszeo-lle “#US
SS IVS- AVOSHNHL WVE TILNN GNO1 ATSWSY Xa

aay AZHL ONY GIAOD HLIM Sal0IOd SNIMOTIOS Suv ASHL AWM LON SI
FRISHL GNV GIAOD SYHO434 AGISLNO N33g Y3SASN SVH SIHL “LNOY4 LNO SGMOND
H@iM GNSx3SM SFIOHM SIHL GNOT ATSAISSSYDSV N3S38 SVH GNVY GSN3d03y
YWA SIHL-600 ‘Lod ‘SNNAAV Z ‘NOILOASYSLNI ‘LSSYLS LNVSSAANLS LASFYLS SSOHD
5SYIS 6 LSW3 8EZ ‘(NOLLV90T ‘ALYVE/DISNW GNOT ‘AdAL SNS AWIOYSWWOD
-GASION ‘SdAL SWIMS ‘WY ZLPO!L OZOZ/6L/Z ‘SIV GOP ‘ZS¢rSZEO-LLE “#YS
Oo Yuva

ASION‘600 LOd ‘ANNSAV Z ‘(NOILOASHALNI LASYLS LNVSSAANLS USSaYNLS SSOHD
ISSYLS 6 ISVS 8€Z ‘NOILVDOT ‘ALYVE/DISNIN GNOT “AdAL ENS VIOYNSWINOD
7 SASION “SdAL SIWIND “Wd OPZLOL OZOZ/LZ/2 ‘SIWG Or ‘OL6Z8ZEO-LLE “#YS
5 “NO SNM HOOT OHM 31dO3d SHV SYSHL

BAWLYVdY SHL JO YVAN SHL WON YV3IO ANSA Séll IN LNAWLYVdVY FHL 40
AQs LBSYLS SHL WONS ATEV3SILON SV 39 LON LHOIW SSION SHL YSNOILIGNOD
ulv AW YSA0 WOON” AW WOYs 34V9 HSLSIOND HVE SHL WOM SISNW SHL YVSH
Np 1-600 :LOd ‘ANNSZAV Z ‘NOILOASHALNI -LSSYLS LNVSSAANLS WLSSYLS SsSOuD
LSAYLS 6 LSVA 8€Z% ‘NOLLWOOT ‘ALYWd/DISNW GNOT !3dAL ENS {TWIONSIWWOD
~4GSION “SdAL SWIYND “Wd 8€:2Z:Lb OZOZ/LZ/Z ‘SIV SOP ‘LPS88Zeo-LLe “HHS
t ‘WOOY SONIA AW WOXY4 S7agI0g0

L821V S| ASION SHL ASYVAN LINVYENVLSSY V WO OllVd SHLWOYS SNINOD DISNIN
OFPO1:600 ‘Lod “ANNSAV Z :NOILOASHSLNI LSSYLS LNVSSAANLS iLSSYNLS SSOMD
1FIYMIS 6  LSW3 8EZ ‘NOILV9O1 ‘ALYVA/DISNW GNOT ‘AdAL ANS VIONSWWOD
7 GISION “SdAL SIWIYO “WY €@:LOZl Oz0z/zz/2 “SIV dOr ‘POsseZeo-LLE “#US
N “LHOIN LY SLV1 VSN WILNSGISSY SIHL NI GNOTATYSAO

NSHd ATLNALSISNOSD SéLI LHSIN AYSZAZ GNOT AISINSYLXA SI Ollvd YOOGLNO MAN
SIPL‘600 LOd ‘ANNSAV Z ‘(NOILOASYALNI -LSSYLS LNVSSAANLS LSSYLS SSOND
1dHYLS 6 LSVA 8€Z ‘NOILVIOT ‘ALYWA/DISNW GNOT ‘AdAL SNS WIDYSAWWIOD
- GSION ‘3dAL SWIND ‘WY SZ:Z0:ZL Ozoz/zz/z “Alva gOr ‘s9geezeo-LLe “Hus
SISNW SONVO GNO7 ATSWSYLXS:600

19d -SNNSAY 2 ‘NOILOASYSLNI “LASY1S LNVSSAANLS “LSSYLS SsSOHNd
LSSYLS 6 LSWA 8EZ ‘NOILVOOT ‘ALYWA/DISNI GNOT “SdAL SNS ‘IWIDOMAWINOD
7 SSION <SdAL SWINO “WV 0S:62:2L OzO0z/22/2 “SIVd GOP ‘6ZOBSZEO-LLE “HYS
"ASV YALSIONO “ONILVHSIA

Gad ONY SMOCNIM “SSV& GNO1 ATSWSYLXS HLIM ONIALYYd ONY DISNW
GNO1-600 :Ldd “SNNSAV Z ‘NOILOASYSLNI ‘LBAYLS LNVSSAANLS LSSYLS SSOND
JSSYNLS 6 = LSW3 87 ‘NOLLVOOT ‘ALYVd/DISNW GNOT “AdAL SNS AVIDYSWWOD
- ASION ‘SdAL SWIMS ‘WY ¥E8:L0:% OzOZ/e2/e “BLva Or ‘PereEszeo-LLe “#YS

600

600

600

600

600

600

600

600

600

600

600

O202/81/Z0 LVS
62-€G-e¢ 0c0e/81/20 LVS

O20z/8l/Z0 LVS

Le-L€-€¢ OZOZ/SL/20 LWS

Oc0¢/61/Z0 NNS

91-25-00 O¢0d/61/20 NNS

O20d/61/Z0 NNS
e¥-90:10 OZOZ/6 1/20 NNS

O20c/6L/L0 NNS
8€:80°10 OZOZ/6L/L0 NNS

Oz02/12/Z0 SANL
SS-6¢:¢¢ Oc0e/L 2/40 SANL

OzO0¢/-2/20 SANL
60: LP:e¢ OZO07/L 2/20 SANL

O20e/ez/L0 GAM
Gé-L0:00 Oc0d/ez/0 GAM

O2O0d/ez/L0 GAM
r:01-00 O¢0c/ez/L0 GSM

Oc0d/ec/L0 GAM
0S:2€:00 Oz0d/ez/L0 GSM

OzO0e/c2/L0 GAM
¥S:20:20 OZO0d/ez/L0 GAM

ipeyodey
:pauns09

‘pepoday
:peins99
‘payoday

:pauns99

:papodey
:pansIO

ipapoday
:pauinssQ

:pepoday
‘pol nd9Q,

:papoday
:palinsoQ

ipeyoday
:pa1ns9O

‘peyoday
:pauNns9O

ipapioday
:palns9O

:payoday
:peuns9Q

LLE

LLE

LLE

LLE

LLE

LLE

LLE

LLE

LLe

LLE

LLE
 

Filed 08/25/20 Page 7 of 32

ONIAVHS Sev STIVM AHL LWHL GNOT OS SISNW MON TILNN
Wd6 SOANIS LNAL VY dA LNd ASHL SISNIN GNOT ONIAVId SI 34VO YSLSIONO SHL
SISSIHL:600 ‘LOd -ANNSAV Z ‘NOILOASHSLNI ‘LASNLS LNVSSAANLS LSSYLS SSOND
AGAYLS 6 1ISV3 8€2 ‘NOILV9O1 -ALYVd/DISNW GNOT ‘AdAL ENS “WIDYSNWOD
SION “SdAL SWINOD ‘WY 22¢:90:2 O70z¢/Zl/2 “AIWd GOP ‘OPLEZLEO-LLE “#YS

= AN PLELZdH - ATX9A AMINVO VLOAOL S9DISE -SAVO 2 YSA0 CayeWd
= follan'600 LOd ‘SNN3AV Z ‘NOILLOASYSLNI ‘LFSYLS LNVSSAANLS LSSYLS SSOYD
L3HYHIS 6 1SVF 8€Z :NOLLWDO7 ‘NOILVIOIA NOIS ONIMYVd GSLSOd ‘3dAL ans
‘ONIMYVd WOATH SSdAL SINIYD ‘Nd SPLb'b OZOZELIZ ‘SIV POP -8SZL6LEO-LLE ‘#US

Qa LHOIN LY S17 OOL SéLI GNVGNO1 OOL SI SISNIN Sav YSLSIO19‘600
10d ‘3NNSAV Z ‘NOILOSSYSLNI UASSYLS LNVSSAANLS SSYLS SsOHD
ae 6 ISVS 8€¢ ‘NOILW9O1 -ALYVd/DISNW GNOT ‘adAL ENS “WIDYSWWOO
7 SION “AdAL SIMO Wd 20-6%:0l OZOZ/Ol/2 “AlWd GOP ‘Lerezzeo-LlLe -#YS

 

Lo | “ONINVHS
dav STIVM AW LHOINANZAZ SI SIHL S4VO SHL TEGOWSY ASHL SONIS YSAZ
We? TILL Nd OL SONIS SGISLNO LHOIN ANSAS OISNW ONILSW1a 44V9 YS1SI019'600
1GH -ANNSAV Z ‘NOILOASHSLNI “L3SYLS INVSSAANLS Sauls SssoHd
APAYLS 6 — LSW3 SEZ ‘NOLLWDO1 ‘ALYVd/DISNW GNOI “AdAL SNS ‘IVIDYSWWOD
7 AISION “AdAL SINIHD Wd SHOLLL OZ0z/9L/2 “SIVG SOP ‘6982ZE0-LLe “HYS
N INNVWHVLSSY WO'S SISNW
ORO1-600 LOd :ANNAAV Z ‘NOILOASHSLNI ‘LSSYLS LNVSSAANLS ASSYLS SSOND
LABYLS 6 = LSVA 8E% -NOILW9O1 ‘ALYVA/JISNIW GNOT “AdAL ANS WIONSWWOD
- ASION ‘3dAl SIND ‘NY SrE0:%1 OZOZ/SL/Z “SIV SOP ‘LZiLpZEo-lie “#US
O “Wd SHL IO LNOS SHL LON INd SaIs
SIHL WOUS ATSWATO LI YV3H NYO | GNY ONIGTIINE SHL 4O 3dIS HOVE SHL NO OSV
S! WOONOSE AW La5eLS SHL WONS AVM 3dIS SHL NO ASYVSN UV V JO MOVE
SHL WOYS ONINOO 38 OL SYWAddV LI LNSWLYVdY AW WOYS SISNIW GNO7 YVSH
NV9 1600 Lod ‘SNNSAV Z :NOLLOSSUHSLNI ‘LBSYIS LNVSSAANLS LSSYLS SSONO
ALASYLS 6 = ISWA 8€Z :NOLLVOOT ‘ALYWd/DISNW GNOT “AdAL SNS AWIOYSWWOO
7 _ASION “AdAL SININD ‘WY 6E:SZ:1 OZ0Z/8I/2 “BIW SOP ‘6rzZzPZE0-LLE “Hus
"AAVD YSLSIOTN YSAO

MOOL IWHL UV AHL WOYS ONINOD 3d OL SIWSSS LI YANOILIGNOD YI SHL YSAO
N3A3 WOONGAE AW NI ATYVS1D AYSA VE ASYVEN V WONd DISNW GNOT Yv3H

600

600

600

600

600

600

O20d/élL/Z0 NNS
82-90:20 O@0Z/el/Z0 NNS

OZOz/ElL/Z0 NOW
6r:ZF:91 OZOZ/EL/Z0 NOW

OZOZ/9L/Z0 YNHL
8F:2S:E¢ OCO/9L/Z0 YNHL
OZOe/9L/20 YNHL

OL‘OL:€2 OZOZ/9L/Z0 YAHL

OcOd/8L/Z0 LVS
EEF 1:00 00/81/20 IVS

OZ0¢/Sl/Z0 IVS
9S:2E:L0 OZOZ/8L/Z0 LVS

:payodey
:pauns9o

ipepodey
:pasins9Q

ipopoday
:peuns90
:payodeay

‘Pe1JINIIOQ

ipayoday
:peuns9Q

:papodey
:pa1ns99

LLE

LLE

LL

LLE

LLE

LLE
 

     
  
 

gle
etude
T ly

3
\ F
te es i

           

 

Executed:8/19/2020 Tease -L-20-CV-00545-CAR— Document 30-6 Fied 825120 Page 8 Plotted by: NYPDFINEST
\HSIEH921431
a \
any
- a i)

New York City Police Department

311

 

 

Unit Assigned:

 

Incident
SR Number: 311-03242193

Type: Noise - Commercial
Short Desc.: Loud Music/Party
Priority; Normal

Disposition Comments:
Disposition Description:

Occurred: 07/18/2020 01:19:25
Received: 07/18/2020 01:21:48

Last Updated At: 07/18/2020 01:56:00
Last Updated By: NICOLE.MONACO_nypd.

org#EXT#@nycdoitt.onmi
crosoft.com

Location: Club/Bar/Restaurant
Description: Extremely loud dance music till very late. New open air bar. Friday Saturday and Sunday. Cloister Cafe

Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded

Status: Closed

Source Channel: 311 Portal

 

 

 

 

 

 

 

Notes:
Address
Street Number: 236 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: First Name:
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #:
Email: Language: ID:
Notes:
é In, 2 bap
"Oey, ; + & Stuyeesaiit é yy wes
MIA-Ind Aw y ; a Aguare 7]
5 e M ‘hy, ‘ny
¢ Up a a fy, 4 x é t
= Sy i é Ne a “4 “hs, = £ fy r "Spa
"1 £ mts a £ & 4 Sy & oS,
ae = = f &
f s " v
& € rs
a ey +
2 §
e =>
WM I "a 5 = Fy
= Hey Sy
MTA-tst Ave
s é
$ Park € "yy, ¢
< Ai
ee 4 é Oey ; £ 24
2 i aN ? I ty
# fF 5 = MTA-Astor F4
= "hs, bed ie - Astor Py} 0 Stuyvesage $I €;;
: A . ” "Pa
D plat Be, = ¢ 2 fy us
: wy a ty = Sty, "7 Se @ ‘Oy, 5, “A J} ‘
4 ty hew 2 ne r by -
; Yiu Re b . £
Te University # aS %
~” Oy, i a ‘ Ne

Page 1 of 1
Executed:6/20/2020 TIESe L-2U-TV-O6545-LAK Document 30-6 Fited 08/25/26 Page 8 Plotted by:NYPDFINEST]
\HSIEH921431

Ti tie

Pauc,

    
       

ay

F

 
 

ey
p,

  

 

311

 

 

Occurred: 07/18/2020 01:25:39

New York City Police Department

 

 

Unit Assigned:
Assigned Command: Precinct 9

 

Received: 07/18/2020 01:32:56

Last Updated At: 07/18/2020 01:57:00

Last Updated By: NICOLE.MONACO_nypd.
org#EXT#@nycdoitt.onmi

Incident

SR Number: 311-03242249°
Type: Noise - Commercial

Short Desc.: Loud Music/Party

Priority: Normal
crosoft.com

sounds like it?s coming from cloister cafe. Thursday night as well

Disposition Comments:
Disposition Description:

Location: Club/Bar/Restaurant
Description: | can hear loud music from my apartment. It appears to be coming from the back of a bar nearby on the side away from the street.
My bedroom is also on the back side of the building and | can hear it clearly from this side but not the front of the apartment. It

Resolution Action: 10-90U - Unable to Enter
Status: Closed

Source Channel: 317 Portal

Apt. #:
Patrol Boro: MANHATTAN

 

 

 

 

 
  
 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET
Cross Streets: STUYVESANT STREET / 2 AVENUE
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Uy First Name: Chad
Address: Apt :
City: State: NY Zip; 10003
Home Phone #: Work Phone #: P|
Email: Language: ID:
Notes:
é =
Pg; “
. th 2» *%4
"Ce, ; a Po Stuyvesant £ Py %
MTA ant Ave fi nqugre “
= 3 * iA fa,
ao €y Pe = r “Sy “Th
ry hs, 5 - ? 4, © £ S ; i
& oh f) cd ” vey eo fy T * Tey
Phe fe hf ¢ C & Ll . th a d WA Ty
R “f se) = 2 Sy Pes t
$ a. s. " vv
a °
; u Sy
ay, s Sy r > ‘,
¥ Gy
MTA- lat Ave
> Q
# é
! Park é Np ,
& * Ee
wv f a Ne ity 6
2 : & a MTA-Astor Pi .
é & 1
“ et ‘i e F Astos Py a “wn "yp,
* e i of oe f i: Vy
1 oe ) = # és: ry, f
be She y a ata G Sy ‘ee 4 Ss 7
Vy » bye a Sp ‘s
fy r a " by - a
Work Vig D -
try University ee eS Ny
i g ‘
Page 1 of 1
LZ 1 Lao ia I>. an fff),
PNG MOLEM ERD TASS + Bxectit€d by:NYPDFINEST
\HSIEH921431

Document 36-6

 

Executed:8/20/2020 1#fipe t-cU-UV-U0L4O-LAN

   

 

eT
eu

 

New York City Police Department
311

 

 

 

 

 

 

Unit Assigned:
Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded
Status: Closed

Incident
Occurred: 07/19/2020 00:52:58

Received: 07/19/2020 00:57:16
Last Updated At: 07/19/2020 01:01:00

Last Updated By: MICHAEL.LAU_nypd.org#
EXT#@nycdoitt.onmicros
oft.com

SR Number: 311-03254130
Type: Noise - Commercial
Short Desc.: Loud Music/Party
Priority: Normal

Source Channel: 311 Portal

Location: Club/Bar/Restaurant
Description: loud music and would prefer to get the noise reading in his appartment because it is not really loud from the street

happened every night since Thursday night Cafe Tucano

Disposition Comments:
Disposition Description:

 

 

 

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Zitelli First Name: chris
Address: 1 Apt:
City: State: NY Zip:
Home Phone #: Work Phone #: P|
Email: Language: ID:
Notes:
é <
Mty,; Z
"" = Fay
Ory a Se iho Stuyvesant Fy th
" MTA Tht Ave &> 2 Aquare Sy
= () ‘Sp, Ke ® é ny
np #3 2 = wf ve
- AG qQ* Fe & a df
v th 6 ar F L Iny . 2 é < t,
é 3 Mey g ‘ iy vty City «
: # Sy a 3 b "$y 2 i
$ x a y
: : bh,
oo AA t
é a "
Bt 5 “2% S> < PF
" MTA-lat Ave
is a
1 Park é Mey ‘
a a &a, ;
2 ar ~ a MTA-Astor PI "
& Mey ™ é & Ay lor Pp) Q Stuy we sey ot é I *ey
Tt Die “ % e f fs, iT
x ‘, * £; ty "9 th
ay, ‘ eth ie 4S; st <
TY Ni Ae a eS 3
', Yor shy : a s
Fe University fe cS *
wy, Pod v
, ow 7
A 3 wa y

Page 1 of 1
Executed:8/20/2020 ene 1.20-CV-06545-LAR~ Document 30-6 Fited 08/25/20 Page Itty by:NYPDFINEST
\HSIEH921431

New York City Police Department
311

 

 

 

 

 

 

 

 

Incident
SR Number: 311-03254357 Occurred: 07/19/2020 01:04:12 Unit Assigned:
Type: Noise - Commercial Received: 07/19/2020 01:08:38 Assigned Command: Precinct 9
Short Desc.: Loud Music/Party Last Updated At: 07/19/2020 01:59:00 Resolution Action: 10-90X - Unfounded
Priority: Normal Last Updated By: MICHAEL.LAU_nypd.orgi# Status: Closed
EXT#@nycdoitt.onmicros
oft.com
Source Channel: 311 Portal

Location: Club/Bar/Restaurant
Description: This bar reopened and has been aggressively loud this whole weekend with crowds out front. This has never been outside before
covid and there is not way they are following policies with covid and they are extremely loud until 3am Thursday -Sat This has gone

on every night Thursday - Saturday Cloister Cafe

Disposition Comments:

 

 

 

 

 

 

 

 

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Van Loo First Name: Lisa
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work Phone #: ii”
Email: Language: ID:
Notes:
ey =
7 “A : =
Oey, ; f= Stuyvesant fly
MTAGiiAve . § quae Sy
= a Sip Slay
= @
t Ig, > 6 fy . ey if
f sg x ‘ gE i iy, é = #5:
x iy Iie, ag 4 ip a Ay ¥ ye
= if f. i x 4 a he
= f a = 2 Sy c é
SF oc ay S
fi oe
3 tA.
* a, &g, Sy a
Mth HA <.,
¥ ae
MTA-tst Ave
5 q
£ é
1 Park & ‘a iy
fe: f
a a &s, é
A é a “A Sy "6,
o - Fs = MTA-Astor Pi :
oy es a = i cit
é iy G o S Astor p Q Stuyweseng St Fa
i e ’ & ro " f “4
= Mo, a x fb é A € Le) Men ;
Ap Ney ae tia, = a
York ” vv i
a? ‘> & -
ty. University .
a Le a e
é > :: fy

os ve.

Page 1 of 1
 

 

Executed:8/20/2020 fwawse L.2U-CV-U6545-LAK_ Document 30-6 Filed 08/25/20 Page t2gf32, by. NYPOFINEST

\HSIEH921431

 

 

 

New York City Police Department

 

 

 

311
Incident
SR Number: 311-03288541 Occurred: 07/21/2020 23:22:38 Unit Assigned:
Type: Noise - Commercial Received: 07/21/2020 23:41:09 Assigned Command: Precinct 9
Short Desc.: Loud Music/Party Last Updated At: 07/22/2020 00:27:00 Resolution Action: 10-90X - Unfounded
Priority: Normal Last Updated By: THOMAS.GERAGHTY_n Status: Closed
ypd.org#EXT#H@nycdoitt.o
nmicrosoft.com
Location: Club/Bar/Restaurant Source Channel: 311 Portal
Description: | can hear the music from the bar Cloister Cafe from my bedroom over my air conditioner. The noise might not be as noticeable

Disposition Comments:
Disposition Description:

from the street side of the apartment but it?s very clear from the rear of the apartment, There are people who look like bouncers
outside the bar with people waiting to get in (some with without masks). The entrance to the bar is at 238 E 9th Street (Manhattan).
The bar also has an outdoor patio space that is behind a metal gate between 238A E 9th Street and 234 E 9th Street, The music is
likely being played from that outdoor patio space. To the right of that gate is a brick wall that says Cafe Tuscano. This happened
Thursday, Friday, and Saturday nights as well. Here is the SR for one of the noise complaints: 311-03252533. The noise is coming
from the outdoor patio space that?s attached through the back of the cafe located between 238A E 9th Street and 234 E Sth Street

(Manhattan).

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Uy First Name: Chad

Address:

City:

Home Phone #:
Email:

Notes:

 

     

Apt:
State: NY Zip: 10003

Work Phone #:
Language: ID:

 

 

Page 1 of 2

 
Dh I

UVUorcorey

wa

Pag’ = exactitéd by:NYPDFINEST
\HSIEH921431

Document 36-6—Fre

 

Executed:8/20/2020 1#§PL 1-CU-EV-UDO4O-LAK

 

New York City Police Department
311

 

 

 

 

 

 

Unit Assigned:

 

Occurred: 07/22/2020 00:01:23
Received: 07/22/2020 00:01:25
Last Updated At: 07/22/2020 00:26:00

Last Updated By: THOMAS.GERAGHTY_n
ypd.org#EXT#@nycdoitt.o

nmicrosoft.com

Incident
Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded

Status: Closed

SR Number: 311-03288804
Type: Noise - Commercial
Short Desc.: Loud Music/Party

Priority: Normal
Source Channel: 311 Call Center

Location:
Description: LOUD MUSIC COMING FROM THE PATIO FROM A RESTAURANT NEARBY. THE NOISE IS AT 67 DECIBELS FROM MY
LIVING ROOM. EVERY NIGHT 10PM - 4AM NAME OF RESTAURANT: CLOISTER CAFE

Disposition Comments:

 

 

 

 

 

  

 

 

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: SCHREIBER First Name: NANCY
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work Phone + ay
Email: Language: ID: P|
Notes:
é z
Ag), +
: th 2 7%,
Oty, mn Fo Stuyvesant yf My we
% TAL? s Sigua Se
META J rE Awe fe, 5g
= qi ‘Spy é; é 1%
& “jp < = é we @ 95
Fe Th a ‘ ie bs ‘hy ; e ¢ a te,
FS | thy g e MN ey ‘ My
° # Sy a = = Sp 2 Se
% ft,
1 f, \ f
a & & *
a) f a) f t Z
3 % Te
MTA- Ist Ave
y a
A é
' Park af fey op
o e . © 5 é Py, i
ae & & = MTA-Astor Pi ke =
wf i a Astoy Pi (3 “ome eR "A
rr ) “ % ; ay,
Tx < Mey % fs é Mh : f ny
ip &y oe St, Sy th f
Wy, ».* Ha. a J
? Ip Pieyy ae tf a, =
You oh, o =
" University oe 7
Ts, ay Pa e
‘ i we ‘ i

Page 1 of 1
—,

LZ im heen off. 1 df Ol I >. And. LA
VOCUTHEHT OUTO  PHeU Voreurcey Taye te Netty by:NYPDFINEST

\HSIEH921431

 

Executed:8/20/2020 THERE 1-CU-LV-U0D4O-TAA

 

New York City Police Department
311

 

 

 

 

 

Unit Assigned:
Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded
Status: Closed

Incident
SR Number: 311-03288868 Occurred: 07/22/2020 00:07:25
Type: Noise - Commercial Received: 07/22/2020 00:10:44
Last Updated At: 07/22/2020 00:25:00

Short Desc.: Loud Music/Pary
Priority: Normal Last Updated By: THOMAS.GERAGHTY_n
ypd.org#EXT#@nycdoitt.o

nmicrosoft.com
Source Channel: 311 Portal

Location: Club/Bar/Restaurant
Description: This new outdoor patio is extremely loud every night it?s consistently been overly loud in this residential area late at night. Every

night since last Thursday. Cloister Cafe

Disposition Comments:

 

 

 

 

 

 

 

 

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets; STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: VanLoo First Name: Lisa
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work Phone #: FP
Email: Language: ID:
Notes:
hy oS
: “ey 2 & Fg
"Oey, ‘ te “2o Stuyvesant f Tay %
s MTA-Jnf Ave 2 quae My
= ¢ fin, * Ep,
a, 3 a  &y fs My,
Oy q Dal Ey, . 5)
s ‘i s €y, a “ Vy, ao fly yi © hey.
é é a a ys > 5
¥ we % v
a Fy,
a <b
By 9 $ :
+) ay, ae,
¥ Bs
MTA-Ist Awe
: é
| Pork af "ey, t
u, Re
> é OM, fy,
ae a a Sy “a a
s ah oy = MTA-Astor Pi 4
f t4® s F  Astorey 0 Seapets “Rey
y ~ Wy a % i é a ty f; is) "Ss
it Ht st = Sty >» Se "Opp, . i) 5 :
Ves by Mee, Be :
"Sy New cast *t gy a
York a
es University ie 2 v
Oy Bs Vv
=. é ¥ ¥ . wT ‘ Me

Page 1 of 1
 

 

<> D> eo a => he alee eel OLDE Ia >. 4. LA
Executed:8/20/2020 176° 1. 2UTOVUDUSO"LAR VOUCUTTTETIT OU-9O PUWeU Vorevcey Taye +~ Bydcttéd by:NYPDFINEST
\HSIEH921431
New York City Police Department

 

 

 

 

 

 

Incident
SR Number: 311-03289029 Occurred: 07/22/2020 00:29:50 Unit Assigned:
Type: Noise - Commercial Received: 07/22/2020 00:32:50 Assigned Command: Precinct 9
Short Desc.: Loud Music/Party Last Updated At: 07/22/2020 00:37:00 Resolution Action: 10-90X - Unfounded
Priority: Normal Last Updated By: THOMAS.GERAGHTY_n Status: Closed
ypd.org#EXT#@nycdoitt.o
nmicrosoft.com
Source Channel: 311 Portal

Location: Club/Bar/Restaurant
Description: Extremely loud dance music After 10PM Cloister Cafe

 

 

 

 

 

 
 
 

 

 

 

Disposition Comments:
Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt, #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: White First Name: Jesse
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #:
Email: Language: ID:
Notes:
‘ a
2 uC) AY sy £ ; Fay,
Oey ’ Fo Stuyvesant by,
j MTAAnt Ave & fquecee §
= Q e & €
3 gy ‘ap e
ef Hoy o 3 2 ft
T rs = é & “4 Mh « £& & * i
£ ry Vag e - Ap v Mty, v Ces
3 y # as o ‘Se
£ a = “ f cc
¥ a gs) my
& fb
a fA
at
& a
8H, © OH ‘ =
c fy,
a Mt §
MTA-lat Ave
' Park Lf Mey 5
ee “ . ‘ Mh ‘hity
- £ y es "MTA Py -
= ae i S ATA-Astor :
t £ ty , & ty ry Asta, ty Q Stuyweaat St é k a
rie OM <= & - f f fy, Sy
a TF or 5) ie ttf
ey fy < 43 Ay Se e % s, 'Se -
"4, ' an *tp 3 4
v fe o =
a <? oe y
die = ry
="
é . ) ees . "Ds

Page 1 of 1
2 DOr Ar 1 Ae rT
UFUV-U0D949-TAR DUC

 

Executed:8/20/2020 ey 7°<

 

ae
ue

311

 

 

New York City Police Department

Unit Assigned:

 

 

 

Occurred: 07/22/2020 00:29:50
Received: 07/22/2020 00:32:50
Last Updated At: 07/22/2020 00:37:00

Incident
SR Number: 311-03289029

Type: Noise - Commercial
Short Desc.: Loud Music/Party

Priority: Normal
nmicrosoft.com

Location: Club/Bar/Restaurant
Description: Extremely loud dance music After 10PM Cloister Cafe

Disposition Comments:
Disposition Description:
Notes:

Assigned Command: Precinct 9

Resolution Action: 10-90X - Unfounded

Last Updated By: THOMAS.GERAGHTY_n
ypd.org#EXT#@nycdoitt.o

Status: Closed

Source Channel: 311 Portal

 

Apt. #:

 

Address
Street Name: EAST 9 STREET

Street Number. 238

Patrol Boro: MANHATTAN

 

 

 

 

 

Cross Streets: STUYVESANT STREET / 2 AVENUE
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: White First Name: Jesse
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #:
Notes:
é ¢
Ag, .*
‘ a ay Ay,
Oey ° w & Stuyvesant My, ”
+ MTA-3rd Ave if nquaie ‘|
= Q ie fa,
a ty oe = ‘ : Sy @ "ty 5
a { tA I Th I), _ a : ;
= , se “f Neg 8 a “Np ~ : Mp, . ; ‘Guy
44 £ iy Sy oe 2 2 i S; 2 dy
i oS ay ave
‘ é
a ey,
é & *
a, fo, =
‘Se OS q
| « é sop
* ae 5
MTA- lat Ave
. a
a
= i)
t Park & th
4 Fe,
* 4 By "Py
a g * Ory, , hip
ao a Fe = MTA-Astor Pi
& iy @ é - Astor py Q Stuyweseg st fa,
"4 Ny . a ; , f “hy
. ri) t “Bap © ep :
a, * hy a Shy ss Se w eo 1S; 6
As, Ny eo "Ee A 4
Yor’ a : ~" a
iniveritty ty r
Tay fp University 2 oe
: ue" ;
f ) oe é Des

Page 1 of 1
 

 

 

 

 

 

 

 

Cc t26-ev=06545-LAK_Boeument 36-6—_F Hed 08/25/26—Page +7 6132
Executed:8/20/2020 tte 7° CY" Y PMIN MATS Jv xecuted by:NYPDFINEST
aren
: aa
New York City Police Department
Incident
Unit Assigned:

SR Number: 311-03289434

Priority: Normal

Disposition Comments:
Disposition Description;

Type: Noise - Commercial
Short Desc,: Loud Music/Pary

07/22/2020 02:01:34
07/22/2020 02:07:54
07/22/2020 02:43:00

THOMAS.GERAGHTY_n
ypd.org#EXT#@nycdoitt.o
nmicrosoft.com

Occurred:
Received:
Last Updated At:
Last Updated By:

Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded
Status: Closed

Source Channel: 311 Portal

Location: Club/Bar/Restaurant
Description: Loud music and partying with extremely loud bass. Windows and bed vibrating. Cloister Cafe. See previous 311 submissions.

Weeknights 10:30pm to 4am Cloister Cafe

 

 

 

 

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patro] Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Little First Name: April
Address: Apt:
City: State: NY Zip; 10003
Home Phone #: Work Phone #)
Email: Language: ID:
Notes:
é ds =
Ve “ty Ss Ey : é; py
On 5 ‘ ff) Stuyvesant Tay ,
“f MTA dre Ave ‘ & nquare Sy
z iy Nyy * fae
e “¥% & z é wv & As,
ae ea, < % i : a
s " $ eh é, z 4 Mh, i = fy ry é he
a # Ving a z f v ey b dy
; #£ Sy o 2 2 a fa] °
+ ae ay vy
& f),
a “Oo ¢
é & sy
8th s 4 Se < t
eH
MTA-ist Ave
ba é
1 Park é Mh
ite > fa f
Ai £ az * Sp “itp
A = > a MTA-Astor Pi
Rian ue é Astor, = Q Stuyvosnyg St * i,
ey Me by a] ss f r f
a : oy, o * # Sy i ‘ 40, ,
't Wy “ wey, eff  s 5 °
ly Ni aS ha a z
Ver® i
oy University uy 2 e
“ee aegeD oe Vv
x & y G fy
as ¥ J A “1

Page 1 of 1
LZ

@D

Dy + AO
VVOUCUTTTCTIT OU

£945

Kectited by:NYPDFINEST
\HSIEH921431

 

fa. AA Oe AF A
Executed:8/20/2020 17°65°¢ 1+ CU UV YOU OT LANIN

 

311

 

 

New York City Police Department

 

 

 

Incident
Occurred: 07/23/2020 22:50:22

Received: 07/23/2020 22:53:26
Last Updated At: 07/23/2020 23:26:00

Last Updated By: TIMUR.POPAL_nypd.org
#EXT#@nycdoitt.onmicro
soft.com

SR Number: 311-03311041
Type: Noise - Commercial

Short Desc.: Loud Music/Party
Priority: Normal

Location: Club/Bar/Restaurant
Description: Loud music Evening Cloister Cafe

Disposition Comments:

Unit Assigned: 9d
Assigned Command: Precinct 9
Resolution Action: 10-90Y - Unnecessary

Status: Closed

Source Channel: 311 Portal

 

 

 

 

  

 

 

 

 

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: White First Name: Jesse
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work Phone +
Email Language: ID:
Notes:
é q
veg
: tA & Ip
f Sy = ‘ wy
Oey, Sp é A; “ ‘
MTA dnd Ave ‘ & "
é eS Q Sry a é yy
a fe - = at @ "S,
Oy Q fy 5 a ‘ :
t “§ UP ¥ . fy.
ry a r My i = ‘Ap e . Mtyy > ‘ny
1 & Sy eh 3 -& f e Je
$ ne 7 Vv
ie é
a aA
fs i ”
“ts “Oy i, <,
MTA- lat Ave
t ,
Pork £ é ¥en ¢
ty wb &, 1
” Fe ae = MTA-Astor Pi oe
es 1 o f Aato, Fn | “ie fy
i “ ; Dy * v oe d , % Sy
ie) fo, # ) Wy Me
ray "2 = tay, ; Sy © *D ¢ 'S, ‘
Sp Neve a Pay = a
: Vor’ . * + a
3 =a a) G a
Pr. University a
5, mt > ve
_ &y, - wa ‘ "Dy

Page 1 of 1
AOO/.E/2NO Danaea co)
EILEEN LISS ES ectited by:NYPDFINEST
\HSIEH921431

 

— 41 AO os OSCE AG | AL Docu van
Executed:8/20/2020 tvOP’ 1b. CO OV OU SIS A TPATIN VVUCUTTTIOCTT

 

New York City Police Department
311

 

 

 

 

 

 

Unit Assigned:
Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded
Status: Closed

Incident
SR Number: 311-03311474 Occurred: 07/23/2020 23:34:40
Type: Noise - Commercial Received: 07/23/2020 23:38:31
Last Updated At: 07/24/2020 00:13:00

Short Desc.: Loud Music/Party
Priority: Normal Last Updated By: THOMAS.GERAGHTY_n
ypd.org#EXT#@nycdoitt.o

nmicrosoft.com
Source Channel: 317 Portal

Location: Club/Bar/Restaurant
Description; Loud club music every night - heard across the bloc
No action from police for an unknown reason Every day from Tuesday to Saturday, from 10pm to 3am Cloister cafe. Inside
courtyard under a tent - loud speaker. Please go there for once and do something. It?s driving the neighborhood crazy.

Disposition Comments:

 

 

Disposition Description:
Notes: _
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patral Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:

 

 

 

 

 

 

Caller
Last Name: Bourassin First Name: Tristan
Address: Apt:
City: State: Zip: 10003
Home Phone #: Work Phone #: P|
Email: Language: ID:
Notes:
hg, iy
a5 ‘A ¢, 4 £ Tay,
Oey, . ; £2 Stuyvesane yy
as MTAdn Ave Bf hives Se
~ — & ~
> YW "Sy, ire
fe. = ° at a my Sp
4 Ora, a why a ‘ '
a Sy 2 &), £ “ AS, > Oj e ” Tey
“sy Hh é 2 v tA e o A
= Me e = Z de & f
F ie a “vy
a ae
a Oey
& "
th i) a f a,
i c ty,
+ hs,
MTA-tst Ave
‘ q
ot
1 Park £ ay
* i 7
Ay aS © dy é ny
o e a “sy We e
22 oh > = MTA-Astor Pi ;
& fe, @ ve we Aato, My Q Stuyvesen 31 fy ,
tA A — CfA
T ct ba) Z " f; ‘ Sy
‘ Oy, £5, Ds © ly MA
apy +." Ag, ¢ gq : 7 Sy “Ff %
A r 49 ad te 1 oy &
tT very ne iy £
York a at 2
By, University . c ¥
"Sp = y
‘& +? if *y

Page 1 of 1
 

 

 

                
     

 

 

 

 

 

 

— ALAS DoE AR | ALLA Cm 7. tT Cul eOoO/,EI4O Dono 2A pt 99
Executed:8/20/2020 trAre LC UV UOUISs OTA VJVUCUTTICTIT OUT TMU VOreaJi lay Prayer ~“Executed by:NYPDFINEST
\HSIEH921431
= Pies
Pi apaadll ra | 2 :
sur New York City Police Department
Incident
SR Number: 311-03312589 Occurred: 07/24/2020 03:16:32 Unit Assigned:
Type: Drinking Received: 07/24/2020 03:16:33 Assigned Command: Precinct 9
Short Desc.: After Hours - Licensed Last Updated At: 07/24/2020 03:55:00 Resolution Action: 10-91 - Non-Crime Corrected
Est
Priority: Normal Last Updated By: THOMAS.GERAGHTY_n Status: Closed
ypd.org#EXT#@nycdoitt.o

nmicrosoft.com

ON TOP OF EACHOTHER

Disposition Comments:

Location:
Description: A NIGHT CLUB IS FULLY ACTIVATED INDOORS WITH PEOPLE PARTYING AND NO SOCIAL DISTANCING EVERYBODY

Source Channel: 311 Call Center

 

 

 

 

 

 

 

 

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: First Name:
Address: Apt :
City: State: Zip:
Home Phone #: Work Phone #:
Email: Language: ID: 3477943234
Notes:
é os
. Mh 2 Ory,
PtH “i £ Stuyvesant £ My .
: MTAanfAve — , & Hquare Sy
ae, E 't , &
a €,, x, = w 5 qs "ny, 5,
e hy § x e & P2ey © £ = ,
= Ey ge e "Sy v MG S ‘tty «
) # i Sy gw ge 2 2 . c Ss
i fo
o tA
é &
Sth & 9, T
"Sh = fy
7 th f
MTA-lat Ave
rs é
ore £ "ey, Sp
Lf ay
te ‘ se é
& f x ee “i
= 4 4 .
= . i = MATA-Astor Fl ;
é ty, s & Asta, ty QO Stuyvesrgg 5! Q ie
rf we : yy ¥ vy é f 2 fy
“* 1, R = " if,
ke 1 gy fh, ” sy ‘Ong 2 He ;
YH i, Ne s de x f ; §
i? Purryy at fry -
: You. os . s
. innwersity or ¥
hy 5, University e ey
é FF f € hy,

ss

Page 1 of 1
lz LC
U

c:
rl

| el. = AA £94
wu raye o-Eye

 

i. 4 5A
Executed:8/20/2020 170-- 770 Y

Dor Ar 1 A
VIUODUSOU" LA

> fC.
rw VUOCUTTTCTIT OU=

XEC'

ditéd by:NYPDFINEST

\HSIEH921431

 

 

 

New York City Police Department

311

 

 

 

 

Incident
311-03322854

Noise - Commercial
Loud Music/Party
Normal

SR Number:
Type:

Short Desc.:
Priority:
Location: Club/Bar/Restaurant
Description:

Disposition Comments:
Disposition Description:

Occurred: 07/24/2020 23:22:57
Received: 07/24/2020 23:34:05
Last Updated At: 07/25/2020 00:54:00

Last Updated By: MICHAEL.LAU_nypd.org#

Unit Assigned:
Assigned Command: Precinct 9

Resolution Action: 10-90X - Unfounded

Status: Closed

EXT#@nycdoitt.onmicros

oft.com

Source Channel: 311 Portal

The bar Cloister cafe is playing really loud music. lt is especially loud on the rear side of the building (but not as noticeable on the
street side). They have an open patio area where they play the music. The address to the cafe is 238 E 9th street (Manhattan) but
the open patio area is not directly next to their storefront and is located to the right of Cha-an (238A E 9th street) behind a steel
gate. This happened Thursday, Friday, and Saturday night of last week as well as a few nights this week. The noise is coming from

their open patio area located to the right of 238A E 9th street

 

 

 

 

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Uy First Name: Chad
Address: Apt:
City: State: NY Zip: 10003
Home Phone # Work Prone + aaa
Email: Language: ID:
Notes:
é t
eg, Fi
tt if fy
Fey ‘ Se o Stuyyerant ee n wa
\ MTA-ard Ave 2; 2 hduore S)
oe ( 5, = #35
é : 2 W eo, py,
a ie a = ‘ a Si
3 hs, 3 tt *, ; a ; :
a Sy = fy), ? “4 Mh mt Eda rv he
Pi e “i. t £ e v VA d HA
if ‘y = = & Sv o é
$ . ay y
A é Ly :
x Sp
ay, ' £ Day 2
i Sy 7) fy in f :
Fy
MTA-iat Ave
1 Park é F Mey, Fy
4 ih fs
up i . oh hie,
<) o a t ")
x a = s MTA-Astor Pi ‘
a Se av ¢ Asto, Pp} *) Stuywesegy ot : py
x y Z at A,
t » F md 3 0 ‘ . ey. ts f ly Sy
fo = 4 at Us 45 a
ce 7 S "Ay, Ly) @ % s, 5 s
i] New ry r iy “ é
¥ al ih o =
Py, University a a
"Os, ; = e
é - or “ty

Page 1 of 2
 

   

 

 

Case +26-ev-06545-LAK_Beeument3e-6—_ Hed 08/2520—Page22-8f32

Executed:8/20/2020 17°00 : “ y Executed by:NYPDFINEST
\HSIEH921431

aril i
: . (Pezaiie

New York City Police Department woe

311 SA

Unit Assigned:

 

 

 

 

 

Incident

Disposition Comments:

Occurred: 07/25/2020 02:26:27
Received: 07/25/2020 02:35:14
Last Updated At: 07/25/2020 02:56:00

Last Updated By: MICHAEL.LAU_nypd.org#
EXT#@nycdoitt.onmicros
oft.com

Assigned Command: Precinct 9
Resolution Action: 10-91 - Non-Crime Corrected

Status: Closed

SR Number: 311-03324894
Type: Noise - Commercial
Short Desc.: Loud Music/Party
Priority: Normal
Location: Club/Bar/Restaurant Source Channel: 311 Portal

Description: The caller wants to complaint about a noise from a club, he wants someone to go to his house and measure the decibels since the
noise from the street is not as loud as it is in his house. The name of the business is Cloister Cafe

 

 

 

 

 

 

 

 

  

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: ZITELLI First Name: CHRIS
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work ee
Email: Languag ID:
Notes:
é >
hg
Ae 2 © Ip
"ty ‘ St Atuyyesyy yy Mp
* MTAdni Ave, & Agua Sy
5 Ye P
= Q Sta 6 "iby
gf o% « é é, wean i
a8 ey sh &), i uw Mt y % 2 ¢€ F) rT fy,
rt s TA E i r ¥ 4M, bd A
é Sy at > b St S re
e we nf Vv
ia fy,
A, Ch 5
: &
oH $ ‘ th <
; ec thy
¥ *
; MTA-lt Ave
cs a
= £
! Park af Nhe, >
oe ay Ea, i fay
=" os Ne "th 9
= rm s > MTA-Astor Pl .
ig I8S, re & Asta, 5 Q e Stuy veseyg ot fy,
5 eo fy E ‘" ? TA
te ae = “14, Se H ¢ Ss ‘
V4 ; hi 2 we by e ? s
r, oe ty uy bo -
ey, JT St ot i Po ne
A
A ¢ Ves > ww ‘ a

Page 1 of 1
 

 

 

 

 

 

 

 

 

"oan fase $+:20-e7-06545-LAK—_Beeument30-6—_FHed 08/2520—Page 23-61 32 STREGNGaT
: : ed by:
\HSIEH921431
New York City Police Department
Incident
SR Number: 311-03324994 Occurred: 07/25/2020 02:40:22 Unit Assigned:
Received: 07/25/2020 02:47:36 Assigned Command: Precinct 9

Type: Noise - Commercial
Short Desc.: Loud Music/Party

Resolution Action: 10-91 - Non-Crime Corrected

Last Updated At: 07/25/2020 02:54:00
Status: Closed

Priority: Normal Last Updated By: MICHAEL.LAU_nypd.org#
EXT#@nycdoitt.onmicros

oft.com
Source Channel: 311 Portal

Location: Club/Bar/Restaurant
Description: The caller wants to complaint about a noise from a club, he wants someone to go to his house and measure the decibels since the

noise from the street is not as loud as it is in his house. Cloister Cafe

Disposition Comments:
Disposition Description:
Notes:

 

 

Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN

 

 

  
 

 

 

 

Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
LastName: ZITELLI First Name: CHRIS
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work Phone #:
Email: Language: ID:
Notes:
; tA, 2 Ie,
Ory ; Se x Stuyvesant ly, %
We MTAJnE Ave é 7 navoen ‘r
> rt *e, e
of * Om, > i] Ey, Ba be Ss
ry ‘ 3 >, a 4 hs aw Thy rv | hey,
e g uh by & £ » th § rs) aL 9
= Pa & oJ
= se " Vv
& é >
o <r
fs & S
Oe,
ey t Dey, { T
Fy
MTA Ist Ave
uy tI
= é
‘Pack é "ey -
4 is i
¢ ty TFs, é fa
a Pa a Sp ty f
ae we ay = MTA-Astor Pi Sa
ee aa is F Morn A ey Thy
foe “Ag, f % é - Fy wee
. le hy = t My f hs les
ry. oy =z “7 Ay - Sy @ oe ‘ Ss %
Se Ne ° “ts = :
York q a
Wy v 2 of
; é ~ a fy
e ¥ % ta 1A

Page 1 of 1
wa

—

OD OtD ILA

 

Executed:8/20/2020 18-8600 1-CU~UV-UD04O-LAK

= pe Da Leal
VOCUTTTETIU OU-0O Feu

Vor cyicy

Pag’ O“eyecitéd by:NYPDFINEST

\HSIEH921431

 

 

 

New York City Police Department

311

 

      
 

 

ae
Praga)

  
   

 

 

Incident

SR Number:
Type:

Short Desc.:
Priority:

Location:
Description:

Disposition Comments:
Disposition Description:

311-03371638 Occurred:
Noise - Commercial

Loud Music/Party

Received:
Last Updated At:

07/29/2020 02:09:46
07/29/2020 02:14:28
07/29/2020 02:56:00

THOMAS.YANG_nypd.or
g#EXT#@nycdoitt.onmicr

Normal Last Updated By:

osoft.com
Club/Bar/Restaurant
Loud party every night from Tue to Sat, 11pm to 4pm.

Can be heard throughout the bloc.

DONT SAY TGERES NO EVIDENCE! Call me if any questions (I?m not sleeping anyway...) Every day, Tue to Sat, 11pm to 4am

Cloister cafe/Tropical club.
Noise from the tent (outside area).

Please do your job so that we can do our nights.

Unit Assigned:

Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded
Status: Closed

Source Channel: 311 Portal

 

 

 

 

 

Notes:

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Bourassin First Name: Tristan’
Address: Apt:
City: State: NY Zip: 10003
Home Phone #: Work Phone #:
Email: Language: ID:

 

 

Page 1 of 2
CEA | AL

 

eS 4 26= VSO ISO CAN
Executed:8/20/2020 16:56-° "<7

 

   
  

aes
cue

     

 

New York City Police Department

311

 

 

Unit Assigned:

 

Incident
SR Number: 311-03371658

Type: Noise - Commercial
Short Desc.: Loud Music/Party
Priority: Normal

Disposition Comments:
Disposition Description:
Notes:

Occurred: 07/29/2020 02:24:39
Received: 07/29/2020 02:24:40

Last Updated At: 07/29/2020 02:57:00

Last Updated By: THOMAS.YANG_nypd.or

gHEXT#@nycdoitt.onmicr
osoft.com

Location: Store/Commercial
Description: Establishment is Cafe Tucano, formally the Cloister Cafe. Pounding music every night except Sunday and Monday until 3:00am.
Cannot be heard from the street but is very loud in my bedroom located around the block at 139 2nd Ave, which overlooks cafe

garden and where dance music originates. This is the 4th time | have lodged a noise complaint in the last 10 days. | was told Id get
an email detailing how to arrange a noise measuring visit from the city but | have yet to receive one.

Assigned Command: Precinct 9
Resolution Action: 10-91 - Non-Crime Corrected

Status: Closed

Source Channel: 311 Mobile - iPhone

Apt. # N/A

 

 

Street Name: EAST NINTH STREET

Patrol Boro: MANHATTAN

 

 

 

 

 

  

 

 

Address
Street Number: 238
Cross Streets: STUYVESANT STREET / 2 AVENUE
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Zitelli First Name: Chris
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #
Email: Language: ID:
Notes;
bg, o
i “ » < © ig
"Ory ' Se ¥ Stuyvesant)" May, %
“e MTA Int Ave f, # nquare Sy
= Sim 0 é ty
fy = ¢ 2
ge hy, ‘ q i éy Pe £ x ! s
cs sh 2 é My, a = “Sp e My, aL Migs -
"a £ * Sp % = : ’ iy 2 “Se
s " iy
ft fay,
‘f) *o =
Ay f hy s x a.
a
MTA- ist Ave
“, q
' Park if bey ¢
4, * .
Wr : "Oy, « "Wes
< % LT 4 é
£ £ o = MTA-Astor PY *
= oa + ad AFSC! -
S ip 9 Q & Asta, iy Q Stuyunsayy ot as
t ay 1 val - fA,
re pe 9 . ¥ 5 fe, ‘ty
= ly oa tifa 4 Se rp ty Fe
tp, ax At, ® Sy f *
Ty k wr ttn, a 3
3 zr df
v : ag > r
et lin .
vt Fe ~ "v
- cs é;
Page 1 of 1
 

 

 

 

 

 

 

Case t26-ev-06545-FAK_Beoeument 36-6 Hec-98/2520Page26se2
Executed:8/20/2020 16:55°~ 7" ¥ Executed by:NYPDFINEST
New York City Police Department

Incident
Unit Assigned:

SR Number: 311-03381222
Type: Noise - Commercial

Short Desc.; Loud Music/Party
Priority: Normal

Location: Club/Bar/Restaurant

Disposition Comments:
Disposition Description:

Occurred: 07/29/2020 22:56:32
Received: 07/29/2020 22:59:41
Last Updated At: 07/29/2020 23:31:00

Last Updated By: TIMUR.POPAL_nypd.org

#EXT#@nycdoitt.onmicro
soft.com

Description: Loud music from garden area, under tent. Recurring issue, and repeated inaction from relevant services... Every day from Tue to
Sat, 11pm to 4am Cloister cafe/ Cafe Tucano. Noise heard in buildings around.

Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded

Status: Closed

Source Channel: 311 Portal

 

 

 

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Bourassin First Name: Tristan
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #: |
Email: 14 Language: ID;
Notes:
ty >
; ? = fa
Oey ; 4 Pe Stuyvesant Vy i
*F MTAAnI Ave 2 Aquare Sp
e Q * 4 Ip
£ ip Ps = é ‘ gy i" J
< Mp Sp “sh é ® “ ‘Ny, * = &)
s & Veg g ‘ ‘y ety \ tp «
3 a Sy a = b ' Sy 2 zs
$ ey ” V
fs Cees
& ae i
é £ &
Sth, Fe % =
} $ ny ‘
, MTA: Ist Ave
ie &
ay ; ty
Park & Mf; Sp
4 * é
io i Ory, fp,
at ¢ ay ‘Sp Mh eg,
= vere > = MTA-Astor Pl :
Bi tS wo F Astor ss Q r Stuywnseng st fy,
t Dy a an ! PM,
Pr oe i Mo, , ‘FY - f np Se
i * ty oe 7 Ute "Ss
< Vy, d s Ata, % a 78 ! ‘i
Ty Piew at Pity ¢ mJ
York di
" r ia 1) b <
Ty t, University e no
£
A fe > a “hb,

Page 1 of 1
LALTZ
LAAIN

132.

CP >
VOUCOTTTCTT

 

Case t2t-ero6sdee
Executed:8/20/2020 1wSa0 OU UY

 

 

 

311

New York City Police Department

 

 

 

 

 

Incident
SR Number: 311-03391397

Type: Noise - Commercial
Short Desc.: Loud Music/Party
Priority: Normal

Location: Club/Bar/Restaurant

Disposition Comments:
Disposition Description:
Notes:

Occurred: 07/30/2020 22:40:21
Received: 07/30/2020 22:42:26

Last Updated At: 07/30/2020 23:02:00
Last Updated By: TIMUR.POPAL_nypd.org

#EXT#@nycdoitt.onmicro
soft.com

Description: Loud music noise from tent Every day Tue to Sat fram 10pm to 4am Cloister cafe / cafe Tucano

Unit Assigned: 9d
Assigned Command: Precinct 9
Resolution Action: 10-90Y - Unnecessary
Status: Closed

Source Channel: 311 Portal

 

 

Address
Street Name:

Street Number: 238

Cross Streets:

Precinct/Sector: 009/9D Transit Dist

EAST 9 STREET

STUYVESANT STREET /2 AVENUE

> 103

Apt. #:
Patrol Boro: MANHATTAN

Housing PSA:

 

 

 

 

 

 

Caller
Last Name: Bourassin First Name: Tristan
Address: Apt :
City: State: Zip:
Home Phone #: Work Phone #: iii
Email; Language: ID:
Notes:
é =
Ag,
' ff] & I
& py,
Oty, £ Stuyvesant £ May 4
af A lt wit itsta G
MTAAnt Ave & fajercaee Sy
a eg hy, x é
oe €3, 2 = "ip f ty, re
ie Oh, & 4 fa, : me ly
Fs ; ss £ >, ¥ wy hy &) r fp.
Ph Fs. a4 & Si r . Tp ot
; i 4s, & § » a S 2 dy
At r a
> se “ ~
i Fey
a «LA, f
f é ‘
8th Py { < r
é
FM
MTA-lat Ave
no
Pa fy
1 Par f Ss
Park = “As,
ty Fs ;
& es fy,
sel e Qe OF 5, Ais .
$ & Fin = “ MTA-Astor Pi ,
SS = my a - wate mat i i ween z
Pye: il af SP Astor = 9 Stuy wenn St fp,
er ae. iy ¥ % é f fy od
> O% z A a) fs
bye Oey e ta, "Se & Ry"
Hy, + he a
iv] Mary aie ria ah ;
F 4 Tv #
Your c > a
Pay University ot [a ¥
I> = vw
. wo" .
a “ey J? rey ‘ The

Page 1 of 1
 

  

 

 

 

     
 

 

 

 

 

Ereouleaarzoio20 WES t 20-Ev-06545-LAK—Becrment 30-6 Fed 08/25/28 Page 26 -6f 32 By NVEDEINEST
\HSIEH921431
arse

F is Pain
New York City Police Department ene
Incident
Unit Assigned:

SR Number: 311-03392124
Type: Noise - Commercial
Short Desc.: Loud Music/Party
Priority: Normal

Location:

Occurred: 07/30/2020 23:59:37
Received: 07/30/2020 23:59:41
Last Updated At: 07/31/2020 00:08:00

Last Updated By: ROBERT.GARCIA2_nypd
.org#EXT#@nycdoitt.onmi
crosoft.com

Assigned Command: Precinct 9
Resolution Action: 10-90X - Unfounded
Status: Closed

Source Channel: 311 Call Center

Description. THE BAR HAS ABOUT 25 PEOPLE WAITING TO GET IN ON TOP OFF THE PEOPLE ALREADY WAITING ON THE INSIDE.
THE NOISE IS FROM CHATTER AND LOUD MUSIC

Disposition Comments:
Disposition Description:

 

 

 

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: First Name:
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #:
Email: Language: ID: 9178460400
Notes:
f e
Ag, he
thy = © oy,
"Oey Se FF Stayverant f ly, sd
MTAJniAve =, & niuare a
= Q Sp, * Fas
ae €% . $ ‘sy Af 2H
he : ¥ ty e & : é Y,
Pe f gf v e day, é eI ‘ f 7 fy, ae > ‘iy s
# Sy Ee 2 F Sy S Je
= ap “y wy
& fas
a A
fs j & St
" Sp "hh tT} T
f sé bing
¥ ”§
MTA-lst Ave
a *
t Park - Ney
om "§
4 * &
A. ay Ory, L f 4,
: f 5 MATA F “AS
s ae “ * Astor Pi
By dS a , Aatoy al 9 Stuyvesegg ot fa
a : Ve, é P o ThA
rye Oy, , - e : Fi sy
iy "hy e MA, a) ’ “th 5, “Os, “
4 New ie, 3 $
York 2 Si a
"3. Uninesrsity i 2 v
“Ip > Vv
Ay, ¥ uw "Is,

Page 1 of 1
 

 

 

 

 

 

 

Caset:20-ev-06545-LAK Document 3o-6—Filed 06/25/20 Page 20-5fa2
Executed:8/20/2020 16:53°° ~ o xecuted by:NYPDFINEST
\HSIEH921431
New York City Police Department
Unit Assigned:

 

Incident

Address

SR Number: 311-03406329
Type: Noise - Commercial

Short Desc.: Loud Music/Party
Priority: Normal

Occurred: 08/01/2020 02:46:32
Received: 08/01/2020 02:46:32
Last Updated At: 08/01/2020 03:24:00

Last Updated By: CHARSEL.ANTHONY_ny
pd.org#EXT#@nycdoitt.on

microsoft.com

Location: Store/Commercial

Description: Loud thumping music from Cafe Tucano (formerly Cafe Cloister). Every night except Sun/Mon until past 3am. Sound not loud at
street entrance but music is in the back which is under my bedroom window. My apt is at 139 Second Ave at the back of building -

Notes:

Street Number: 238

thats where my room overlooks Cafe music,
Please help, cannot sleep!

Disposition Comments: Duplicate Job

Disposition Description:

Assigned Command: Precinct 9

Status: Closed

Resolution Action: 10-90X - Unfounded

Source Channel: 311 Mobile - iPhone

 

 

Street Name: EAST 9 STREET

Apt. #: N/A

Patrol Boro: MANHATTAN

 

 

 

 

 

Cross Streets: STUYVESANT STREET / 2 AVENUE
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Zitelli First Name: Chris
Address: Apt :
City: State: Zip:
Home Phone #:
Email: ID:
Notes:
é } e
' tt, . = 7,
"Oey ‘ J & Ste iyyerant £ My, ty
" MTAdni Ave | Le? quae Sf
= 4 ‘, * hs
a: oy a 2 ‘fy & % 5
fm, $ ay é ;
2 : £ on + g 1 "Sp 2 My, > Mi
= iy a ‘’ Ay fe qf
oy i "9 Wy
t 5;
a < FA
Hh 6
fx & a e
a 3
in i oa fs t ;
my
¥ "§
MTA-Ist Ave
% Qa
1 Park é dey
iP
4 x, &
or 4 Cry,
> if = "Sy th
rs ee & = 5 MTA-Astor Pi — :
pS f i - * " Stuywosanyg
i ee pent Ps ae “tory A '* 9 oe :
Tw Ney J é - fy ¢
Tee OP 2S my ~ ‘te,
te te oe thy Sy . *h Sp s
A t b t "Fe & : ¢
i? : at a = a
Yor’ ‘: ix a
# University a +
A re) a “ay
Page 1 of 1
 

Cancn 1:90 oy
TUCO

Executed:8/20/2020 16°52 ~

 

  

ae

New York City Police Department
311

   

 

 

 

 

 

Incident
SR Number: 311-0341 7967 Occurred: 08/01/2020 23:38:34 Unit Assigned:
Type: Noise - Residential Received: 08/01/2020 23:43:14 Assigned Command: Precinct 9
Short Dese.; Loud Music/Party Last Updated At: 08/02/2020 00:55:00 Resolution Action: 10-90X - Unfounded
Priority: Normal Last Updated By: NICOLE.MONACO_nypd. Status: Closed
orgHEXT#@nycdoitt.onmi

crosoft.com
Source Channel: 311 Portal

Location: Residential Building/House
Description: The New cafe near me called Cafe Tucano (238 e 9th street) has been having an underground club with bottle service all night long
every single weekend and the noise is getting out of hand. | went to check it out last weekend to see what was going on and nobody
was wearing masks inside or following social distancing. On the weekend this goes until 4am!! It?s getting out of hand. On the

weekends. Cafe Tucano. A new spot.. you should see a bouncer outside at the door and a host.

Disposition Comments:

 

 

Disposition Description:
Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #: Cafe Tucano
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Bora: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:

 

 

 

 

 

Caller
Last Name: First Name:
Address: Apt:
City: State: Zip:
Home Phone #: Work Phone #:
Email; Language: ID:
Notes:
fy ~
tA, >
a i
: o Bey,
Ov ‘ St ; f Stuyvesant £ Py, %
a MTAIni Ave — y z mea ‘r
a, Sn +P
é : $ *% ty
af i, a a é oe) a & "
a § rat ra a “4 th tp * hy s Q Mis
ee} at tay 2, . Pr fi
“i € ‘sy a 5 b ‘4s 2 ‘S
$ x * Vv
: .
% é
a Py
‘¢
. é g as
tA g tA .
a) hy = (5;
F 4s,
MTA-Ist Ave
- ;
' x %,
Park i fe
hy * &
ie & yy Aes
= & ae bby
= we a 2 MTA-Astor Pi +e
< S My - Oo & Asto, fy Q Stuyweney Z iy
Prt 2S a : f ne iy ot,
Me ay 2s, My e 4
ie 4y a th, % Je 74, es Se .
1A. hy ? x s
Sr Jnversity >,
sais = ry
ss
é 5 as € hy,

Page 1 of 1
 

 

 

New York City Police Departm
311

 

 

ent

 

 

 

Incident
SR Number; 311-03468605

Short Desc.: Loud Music/Party
Priority: Normal

Disposition Comments:
Disposition Description:

Type: Noise - Commercial

Occurred: 08/04/2020 23:08:59
Received: 08/04/2020 23:11:15
Last Updated At: 08/04/2020 23:24:00

Last Updated By: TIMUR.POPAL_nypd.org
#EXT#@nycdoitt.onmicra
soft.com

A

Location: Club/Bar/Restaurant
Description: Loud music under tent - bar acting as nightclub Tue to Sat, 11pm to 4am Cafe Tucano /Cloister cafe

Unit Assigned: 9d
ssigned Command: Precinct 9
Resolution Action: 10-90Y - Unnecessary
Status: Closed

Source Channel: 311 Portal

 

 

 

 

 

 

 

 

Notes:
Address
Street Number: 238 Street Name: EAST 9 STREET Apt. #:
Cross Streets: STUYVESANT STREET / 2 AVENUE Patrol Boro: MANHATTAN
Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Bourassin First Name: Tristan
Address: Apt :
City: State: Zip:
Home Phone #: Work Phone #:
Email: Language: ID:
Notes:
tty, si a
\ ? 5 apy,
Oey, F tt § Stuyvesant f ly %
MTA-dnd Ave e Aquare 4
™ é€ te e
7 3 me a "yy, &
ye a th > o fy 4s 4 & 2 “J
= = “dy ge rt oN & iM, x * Higy
‘A s "Sy a = > aS 2
¥ < ay y
& Bis
a g ws
=
tt ¢ Hh <
i c fy
+ Ms,
MTA-lat Ave
= f
+ Park é dey ‘
ty *, fs
“er oy , Ory, : fi
S £ é* f “tt
3 &. Es = MTA-Astor Pi ;
aS he a . * Ctounaneant
< en oe oOo Nato, | tJ Stuy wee 9 é Top,
a: : & f "Se
1 = Z — - ¢ + : ¥
by hy aa wo fy Ay » Se ‘Oy, 5 sz) 5; &
ws 7 , > Ee & e e
Ay bs aX Fy v e
t = ts o =
z, University _ a ”
YS = y
é 3" fa é
LA tans

Page 1 of 1
 

   

 

Case+4+20-6v-06645-+AK Document 30-6—_- Filed 08 25/20 Page 32-ef 32
Executed:8/20/2020 16:51 ¥ Executed by:NYPDFINEST
\HSIEH921431
art a
fridges hls |

 

 

New York City Police Department

311

 

 
 

 
 
 
 

 

 

Incident

Disposit

SR Number: 311-03489921
Type: Noise - Commercial
Short Desc.: Loud Music/Party

Priority: Normal

Occurred: 08/05/2020 22:56:54
Received: 08/05/2020 22:59:56

Last Updated At: 08/05/2020 23:16:00

Last Updated By: AFZAL.FAZAL_nypd.org#

Location: Club/Bar/Restaurant

Description: Loud music in tent outside, everyday including work days... can be heard and felt (vibrations) until late even with windows closed

EXT#@nycdoitt.onmicros
oft.com

Tue to Sat, 11pm to 4am Cafe Tucano, entrance via Cloister Cafe

Disposition Comments:

ion Description:
Notes:

Unit Assigned: 9d
Assigned Command: Precinct 9
Resolution Action: 10-90Y - Unnecessary

Status: Closed

Source Channel: 311 Portal

 

 

Address

Street Number: 238

Street Name: EAST 9 STREET
Cross Streets; STUYVESANT STREET / 2 AVENUE

Apt. #:
Patrol Boro: MANHATTAN

 

 

 

 

 

  
 

 
 
 

 

 

Precinct/Sector: 009/9D Transit Dist: 103 Housing PSA:
Caller
Last Name: Bourassin First Name: Tristan
Address: Apt:
City: State Zip:
Home Phone #: Work Phone #
Email: Language: ID:
Notes:
£), =
's K a) Ty §, ; fin,
Oy, ' ‘ fe Stuyverat oo Jay
MTA-dnd Ave 2. Square SM
a Shy * >
& fe = tf m 5
2 iy m fs x .
ks "9 ¢ oh é # a : fey , ge ff = ,
z= z I, gp at Jp - lity, < ‘Cea
"t £ Sp Pa} = S 4 2 ‘Se
= x —
= ah 2 Vv
ia £55
& ‘eA
f Z a Si
ay, ‘ © Bey ‘ =
" , = ty,
g
MTA-Ist Ave
= Q
“
Pork £ Mey 7
& .
pe g “tip « “hay
o ia = ap Ag
aS a fis = MTA-Astor Pi :
LB cP & 2 “ Ci tALER
af e Ma, cy oe Astor py Stuyvesant “Ry
ane i oh 4
Toy 4p x 2 ; fe
x ty é : My
ney we ity me ‘py, Men :
¥, Pe: Nig a 4 4
"4 f; Pies o Fr: A £
dy dew at gy z ee
bk : i o =
a : fe q
“Sp = V
3
A '¢, uP ow Om

Page 1 of 1
